Citation Nr: 0704340	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION


The veteran had active military service from September 1966 
to September 1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 RO rating decision 
that granted service connection for PTSD and assigned an 
initial rating of 30 percent disabling, effective on March 
10, 2004.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In February 2006 the RO issued a rating decision that 
increased the initial rating for PTSD to 50 percent.  
Inasmuch as a rating higher than 50 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for higher initial rating, as reflected 
on the title page, remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  



REMAND

The Board finds that further action on this claim for initial 
evaluation for service-connected PTSD is warranted.  

The evidence of record regarding the severity of the 
veteran's service-connected PTSD consists of the following: 
private psychologist's letter from Boston Counseling Center 
dated in June 2004; treatment report from the Boston Vet 
Center received in January 2005; treatment reports from 
Harvard Vanguard Medical Associates dated from April 1984 to 
April 2005; report of VA psychiatric examination in June 
2005; and, inpatient treatment reports from Coatesville VA 
Medical Center (VAMC) from July 2005 to September 2005.  

The veteran submitted a letter to the RO in November 2006 in 
which he asserted that his symptoms associated with PTSD had 
become more severe since September 2005.  He also reported 
that he continues to receive VA psychiatric treatment at 
Boston VA Medical Center (VAMC).  

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The Board accordingly finds that the veteran should be 
afforded a VA psychiatric examination at this point to 
determine the current severity of his symptoms.  

At the same time, the RO should obtain all VA psychiatric 
treatment records not currently of record, and especially the 
records from Boston VAMC.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated in the Court's order, the RO should also give the 
veteran opportunity to present any additional information 
and/or evidence pertinent to the claim on appeal that is not 
already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
evaluation of the service-connected PTSD.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  Regardless of whether the veteran 
responds, the RO should obtain all VA 
treatment records not already of record.  

4.  The veteran should be scheduled for 
VA examination by a psychiatrist at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's PTSD.  The 
examiner's findings must be stated in 
terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for initial rating higher than 50 percent 
for his service-connected PTSD in light 
of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


